DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to because the details of all drawings are unclear to read.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 3-6 and 8-18 are objected to because of the following informalities:  
Lines 1 of claims 3-6 recite “A device as claimed in claim”, they should be changed to “The microinjection system as claimed in claim”.
 Lines 1 of claims 10-17 recite “A method as claimed in claim”, they should be changed to “The method as claimed in claim”.
Lines 2-3 of claim 8 recite “the equation”, it should be changed to “an equation”.
Line 2 of claim 9 recites “a mocroinjector”, it should be changed to “a microinjector”.
Lines 1-2 of claim 18 recites “A control device suitable for use with an injector for injecting biological material into a pierceable microstructure said control device comprising”, there should be a comma “,” between “microstructure” and “said control device”.
Line 3 of claim 11 recites “equation (3)”, it should be changed to “the equation (3)”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1 and 6-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 discloses “a pierceable microstructure target” in line 3, claim 6 discloses “a target” in line 3 and claim 7 discloses “the target” in line 4.  It is unclear these limitations are the same or different.  
Claim 8 fails to disclose what is u(t) of the equation.
Claim 8 discloses the limitation "Kp, Ki and Kd are tunable positive gains and e(t)=x(t)-xr(t)" in line 7.  It is unclear what is the relationship between “Kp, Ki, Kd” and “tunable positive gains” and “e(t)=x(t)-xr(t)”.
Claim 9 is poorly written or translated, it has a run-on phrase (italic paragraph presented below) that makes impossible to understand what comprising a linear actuator …
9. A method for microinjection of a substance into a pierceable microstructure which comprises positioning a mocroinjector relative to a pierceable microstructure by use of a charge coupled device camera using a computer vision algorithm and then effecting puncture of said pierceable microstructure by the micro injector and injecting a substance into said microstructure wherein motion of said microinjector is controlled by a control device comprising a linear actuator which controls the movement of the injector towards and from said pierceable microstructure target and position and force strain gauge sensors configured to provide position and force information to a controller which is operatively linked to said linear actuator whereby sufficient force is applied to the microinjector to effect piercing of the wall of the pierceable microstructure.
Claim 9 discloses “A method for microinjection of a substance into a pierceable microstructure which comprises positioning a microinjector…”.  This disclosure does not make sense because pierceable microstructures like cells or embryos or virus (see §0002, §0014, §0016 of the specification) are biological soft entities which can hardly comprise hardware like a microinjector or a capability to positioning a microinjector.
Claim 9 discloses “a pierceable microstructure” twice in lines 1-2 and lines 2-3.  It is unclear whether they are the same or different.
Claim 10 fails to disclose what is u(t) in the equation.
Claim 10 discloses the limitation "Kp, Ki and Kd are tunable positive gains and e(t)=x(t)-xr(t)" in line 8.  It is unclear what is the relationship between “Kp, Ki, Kd” and “tunable positive gains” and “e(t)=x(t)-xr(t)”.
Claims 10-17 depend directly or indirectly to rejected claim 9 and are therefore also rejected under 35 U.S.C. 112(b) for the reasons set above.
Claims 1-2, 6-11, 14 and 17 are rejected under 35 U.S.C. 112(b) as having insufficient antecedent bases for the limitations in the claims.
Claim 1 recites the limitation "the injector" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the sensors" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
 Claim 6 recites the limitation "said force-strain gauge sensor" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the injector" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 7 recites the limitation "the system" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the pipette" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the desired position/force trajectory" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the sampling time interval" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the control variable" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the previous time step" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the micro injector" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "said microstructure" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "said microstructure" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the movement of the injector" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "said pierceable microstructure target" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the desired position/force trajectory" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the sampling time interval" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the control variable" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the previous time step" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the equation" in line 2 and line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites “variable x in equation (3)” in lines 2-3.  There is insufficient antecedent basis for this limitation because the equation 3 has only variable xr.
Claim 14 recites the limitation "said introduction" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "said introduction" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Examiner’s Note:
Because of the multiple issues with 35 U.S.C. 112(b) above, related claim limitations will be examined with broadest reasonable interpretation (see MPEP §2111).  In order to advance prosecution on the merits, prior art is being applied to the claims as best understood by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6-7 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fuhr et al. (U.S. Pre-Grant Publication No. 20060051735).
	Regarding independent claim 1, Fuhr et al. (e.g. see Fig. 2, Fig. 9, §0071, §0073) discloses a microinjection system (100) comprising a micro injector (10) and a control device (not shown processor or computer to control the drive device 50) comprising a linear actuator (drive device 50 for the probe 10 is a piezo tube) which controls the movement of the injector (10) towards and from a pierceable microstructure target (20, 21) and position (advance or retreat) and force strain gauge sensors (§0073: strain gauges on actuators, 4-quadrant detection by means of laser beam as in atomic force microscopy or in similar fashion) configured to provide position (§0073: The current and planned positions will be monitored via sensor) and force information (§0071: The purpose of the drive device 50 is to adjust the transfer arrangement of probe 10 and carrier 80 and if necessary to exert an advance force on the probe 10 during cell transfer; advance and retract moves of injector are feedback to drive device and processor/computer) to a controller (not shown processor or computer) which is operatively linked to said linear actuator (§0073: actuators).
Regarding claim 6, Fuhr et al. (e.g. see Fig. 9) discloses said force-strain gauge sensor is configured to control the force applied by the linear actuator to be sufficient to effect puncture of a target.	
Regarding claim 7, Fuhr et al. (e.g. see Fig. 9) discloses the injector is a micropipette (Hamilton injector) and the system further comprises a flexure guiding mechanism (41) for driving the micropipette (Hamilton injector) to its intended location and for ensuring withdrawal of the pipette (Hamilton injector) with minimal damage to the target.
Regarding independent claim 18, Fuhr et al. (e.g. see Fig. 2, Fig. 9) discloses a control device (61) suitable for use with an injector (10) for injecting biological material (cells) into a pierceable microstructure (diseased tissue/brain) said control device (61) comprising a linear actuator (§0073: actuators) which controls the movement of the injector (10) towards and from a pierceable microstructure target and position and force strain gauge sensors (§0073: strain gauges on actuators) configured to provide position and force information to a controller (61) which is operatively linked to said linear actuator (§0073: actuators).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Fuhr et al. (U.S. Pre-Grant Publication No. 20060051735) in view of Riley et al. (U.S. Patent No. 6507391).
Regarding claim 2, Fuhr et al. (e.g. see Fig. 2, Fig. 9) discloses information from the sensors (The information is processed software-based and displayed such that the real and planned movement is represented on a monitor along with purposeful parameters.) 
But Fuhr et al. does not explicitly disclose “information from the sensors is fed to a proportional-integral-derivative controller.”
 However, Riley et al. (e.g. see FIG 13, lines 1-5 of col. 20) teaches information (sample speed) from the sensors (micron resolution linear encoders) is fed to a proportional-integral-derivative controller (controlled using a proportional-integral-derivative (PID) control system of a closed-loop DC servo stage). 
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the sensors and controller in the cell transfer device of Fuhr et al. to include “information from the sensors is fed to a proportional-integral-derivative controller” as taught by Riley et al. for the purpose of monitoring the movement of the slide in order to provide comparative data available to confirm the accuracy and precision of the FDVM velocity detection system.
Since Fuhr et al. and Riley et al. are both from the same field of endeavor (manipulating the biological cells by using electronic sensors), the purpose disclosed by Riley et al. would have been recognized in the pertinent art of Fuhr et al.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Fuhr et al. (U.S. Pre-Grant Publication No. 20060051735) in view of Oldham et al. (U.S. Pre-Grant Publication No. 20120270256).
Regarding claim 3, Fuhr et al. does not explicitly disclose “said linear actuator is a piezoelectric actuator with a displacement amplifier.”
However, Oldham et al. (e.g. see §0039: A large mechanical amplifier with PZT structures has thus been used) teaches said linear actuator (micro-actuator) is a piezoelectric actuator with a displacement amplifier (§0039: The microactuator may be an optimized combination of lever-arm and bridge-type amplification mechanisms). 
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the actuator of the cell transfer device of Fuhr et al. to include “said linear actuator is a piezoelectric actuator with a displacement amplifier” as taught by Schiffman et al. for the purpose of converting the large stroke lengths of multiple directions and laterals into large displacement motion in order to achieve novel diagnostic capabilities for allergic diseases and cancer in endoscopic tissue imaging. 
Regarding claim 4, Fuhr et al. does not explicitly disclose “the displacement amplifier is a bridge displacement amplifier.”
However, Oldham et al. (e.g. see §0039: A large mechanical amplifier with PZT structures has thus been used) teaches the displacement amplifier (amplifier with PZT structures) is a bridge displacement amplifier (§0039: The microactuator may be an optimized combination of lever-arm and bridge-type amplification mechanisms).
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the actuator of the cell transfer device of Fuhr et al. to include “the displacement amplifier is a bridge displacement amplifier” as taught by Schiffman et al. for the purpose of converting the large stroke lengths of multiple directions and laterals into large displacement motion in order to achieve novel diagnostic capabilities for allergic diseases and cancer in endoscopic tissue imaging.
Since Fuhr et al. and Oldham et al. are both from the same field of endeavor (micro-actuator application in health care devices), the purpose disclosed by Oldham et al. would have been recognized in the pertinent art of Fuhr et al.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fuhr et al. (U.S. Pre-Grant Publication No. 20060051735) in view of Schiffman et al. (U.S. Patent No. 4768521).
Regarding claim 5, Fuhr et al. does not explicitly disclose “said force-strain gauge sensors are semiconductor strain gauge sensors.”
However, Schiffman et al. (e.g. see FIG. 5 and lines 50-55 of col. 5) teaches said force-strain gauge sensors (58) are semiconductor strain gauge sensors (e.g. see lines 50-55 of col. 5: The semi-conductor strain gauge sensor 58 then senses this displacement and a corresponding signal is transmitted via the electrical cord 57 to the bridge electronics 49 and then to the amplifier/meter circuitry 54 ultimately resulting in a corresponding readout at the meter 70.)
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the strain gauge sensors of the cell transfer device of Fuhr et al. to include “said force-strain gauge sensors are semiconductor strain gauge sensors” as taught by Schiffman et al. for the purpose of monitoring the applied force and displacement in order to detect extremely small deflections using the reliable sensitivity of the semiconductor sensor. 
Since Fuhr et al. and Schiffman et al. are both from the same field of endeavor (usage of strain gauge sensor), the purpose disclosed by Schiffman et al. would have been recognized in the pertinent art of Fuhr et al. 
Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al (U.S. Pre-Grant Publication No. 20110027885) in view of Fuhr et al. (U.S. Pre-Grant Publication No. 20060051735).
Regarding independent claim 9, Sun et al (e.g. see FIG. 1, FIG. 2, FIG. §0033, §0036, §0110, §0111) discloses an apparatus at its normal operation performs a method for microinjection (microrobotic injection) of a substance (endothelial cells) into a pierceable microstructure (§0111: Cytoplasm was selected as injection destination target for each cell) which comprises positioning (positioning device 2) a mocroinjector (tip of 8) relative to a pierceable microstructure (§0111: Cytoplasm was selected as injection destination target for each cell) by use of a charge coupled device camera (§0110: Visual feedback is obtained through a CMOS camera (A601f, Basler)) using a computer vision algorithm (One motion control card (NI PCI-6289) is mounted on a host computer (3.0 GHz CPU, 1 GB memory) where control algorithms operate) and then effecting puncture (A computer-controlled pico-injector (PLI-100, Harvard Apparatus) with a femto-liter resolution provides positive pressure for material deposition) of said pierceable microstructure (§0111: Cytoplasm was selected as injection destination target for each cell) by the micro injector (8) and injecting a substance into said microstructure (§0111: Cytoplasm was selected as injection destination target for each cell) wherein motion of said microinjector (8) is controlled by a control device (A computer-controlled pico-injector (PLI-100, Harvard Apparatus) with a femto-liter resolution provides positive pressure for material deposition). 
Sun et al. does not explicitly disclose a linear actuator which controls the movement of the injector towards and from said pierceable microstructure target and position and force strain gauge sensors configured to provide position and force information to a controller which is operatively linked to said linear actuator whereby sufficient force is applied to the microinjector to effect piercing of the wall of the pierceable microstructure.
However, Fuhr et al. (e.g. see Fig. 2, Fig. 9, §0071, §0073) teaches a linear actuator (drive device 50 for the probe 10 is a piezo tube) which controls the movement of the injector (10) towards and from said pierceable microstructure target (20, 21) and position (advance or retreat, positioning the probe and the carrier in the transfer arrangement) and force strain gauge sensors (§0073: strain gauges on actuators, 4-quadrant detection by means of laser beam as in atomic force microscopy or in similar fashion) configured to provide position (§0073: The current and planned positions will be monitored via sensor) and force (§0071: The purpose of the drive device 50 is to adjust the transfer arrangement of probe 10 and carrier 80 and if necessary to exert an advance force on the probe 10 during cell transfer; advance and retract moves of injector are feedback to drive device and processor/computer) information to a controller (not shown processor or computer) which is operatively linked to said linear actuator (drive device 50 for the probe 10 is a piezo tube) whereby sufficient force is applied to the microinjector (10) to effect piercing of the wall of the pierceable microstructure (20, 21).
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the system for micro-manipulating samples of Sun et al. to include “a linear actuator which controls the movement of the injector towards and from said pierceable microstructure target and position and force strain gauge sensors configured to provide position and force information to a controller which is operatively linked to said linear actuator whereby sufficient force is applied to the microinjector to effect piercing of the wall of the pierceable microstructure” as taught by Fuhr et al. for the purpose of effectively monitoring the position and the velocity of the biological cell movement in order to improve the methods of transferring biological cells relative to a foreign body.
Since Sun et al. and Fuhr et al. are both from the same field of endeavor (cell micromanipulator), the purpose disclosed by Fuhr et al. would have been recognized in the pertinent art of Sun et al.  
Regarding claim 12, Sun et al (e.g. see FIG. 1, FIG. 2, FIG. §0033, §0036, §0110, §0111) discloses said pierceable microstructure is selected from the group consisting of such as a biological cells (Cytoplasm), nuclear envelopes (e.g. see claim 28: the pattern recognition means is operable for: (a) locating nucleoli from an image; (b) identifying a nucleus envelope; (c) approximating a nucleus centre; and (d) determining a cytoplasm of a cell based on the nucleus centre and cell envelope) and viral capsids and envelopes (cell envelopes) using such a piezoelectric actuator (microrobot, it is well known in the art that microrobots are driven by multi-layered dielectric elastomer actuators).
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al (U.S. Pre-Grant Publication No. 20110027885), Fuhr et al. (U.S. Pre-Grant Publication No. 20060051735) and in view of Houghton et al. (U.S. Patent No. 5350671).
Regarding claim 13, Sun et al does not disclose DNA is introduced into a cell nucleus.
However, Houghton et al. (e.g. see lines 40-41 of col. 48) teaches the method of vaccine preparation having DNA introduced into a cell nucleus (direct microinjection of the polynucleotides into nuclei.) 
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the system for micro-manipulating samples of Sun et al. to include “DNA is introduced into a cell nucleus” as taught by Houghton et al. for the purpose of modifying genes and constructing recombinant viruses in order to prepare vaccines.
Regarding claim 14, Sun et al does not disclose said introduction is effected as part of a gene therapy regimen.
However, Houghton et al. (e.g. see line 43 of col. 44) teaches said introduction is effected as part of a gene therapy regimen (The antiviral agents based upon anti-sense polynucleotides for HCV may be designed to bind with high specificity, to be of increased solubility, to be stable, and to have low toxicity. Hence, they may be delivered in specialized systems, for example, liposomes, or by gene therapy.)
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the system for micro-manipulating samples of Sun et al. to include “said introduction is effected as part of a gene therapy regimen” as taught by Houghton et al. for the purpose of modifying genes and constructing recombinant viruses in order to prepare vaccines.  
Regarding claim 15, Sun et al does not disclose DNA is introduced into a virus.
However, Houghton et al. (e.g. see lines 45-48 of col. 46) teaches the method of vaccine preparation having DNA introduced into a virus (A vector which is used to express foreign DNA, and which may be used in vaccine preparation is Vaccinia virus. In this case the heterologous DNA is inserted into the Vaccinia genome. Techniques for the insertion of foreign DNA into the vaccinia virus genome are known in the art, and utilize, for example, homologous recombination.)  
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the system for micro-manipulating samples of Sun et al. to include “DNA is introduced into a virus” as taught by Houghton et al. for the purpose of constructing recombinant viruses in order to prepare vaccine. 
Since Sun et al. and Houghton et al. are both from the same field of endeavor (bio microinjection), the purpose disclosed by Houghton et al. would have been recognized in the pertinent art of Sun et al.  
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al (U.S. Pre-Grant Publication No. 20110027885), Fuhr et al. (U.S. Pre-Grant Publication No. 20060051735) and in view of Kawamura et al. (U.S. Pre-Grant Publication No. 20070294780).
Regarding claim 16, Sun et al does not disclose said pierceable microstructure is an ovum or embryo.
However, Kawamura et al. (e.g. see §0037, §0055) teaches said pierceable microstructure is an ovum or embryo (The sperm may be contacted with the ovum in any manner sufficient to promote fertilization, for instance, the sperm may be pipetted onto the ovum, injected into the ovum (e.g., via intracytoplasmic sperm injection), or otherwise added to the fluid media and contacted with the ovum. Accordingly, in certain embodiments, BDNF is added to the preservation media prior to or after addition of the sperm, so as to promote both oocyte maturation and preimplantation embryo development. Fertilization may be determined by observation of two pronuclei within the cell.)
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the system for micro-manipulating samples of Sun et al. to include “said pierceable microstructure is an ovum or embryo” as taught by Kawamura et al. for the purpose of culturing the fused cells in order to enhance the survival and promote the healthy embryos of vitro fertilization.
Regarding claim 17, Sun et al. does not disclose said introduction is effected to effect in vitro fertilization of an ovum, cloning or insertion of cells, such as stem cells, into an embryo. 
However, Kawamura et al. (e.g. see §0037, §0055) teaches said introduction is effected to effect in vitro fertilization of an ovum, cloning or insertion of cells, such as stem cells, into an embryo (Once suitably matured, the fused cell may be transferred into a host organism (e.g., implanted into a recipient uterus) for development into a genetic clone of the somatic cell donor organism, for instance, in accordance with the in vitro fertilization methods described above. Alternatively, the fused cell may be cultured, as described above, in a BDNF containing medium and used for the production of embryonic stem cells that are genetically identical to the somatic cells of the donor organism. These embryonic stem cells may then be processed to generate tissue cells (e.g., organs) that may then be transplanted into a recipient organism. For instance, a donor's own stem cells can be produced and induced to differentiate into cell types of choice and then be transplanted back into the donor for the amelioration of a particular cellular based disease. Typically, because the stem cells (and/or tissues) produced in this manner are genetically compatible with the donor organism the immune system of the donor organism will not reject differentiated cells derived from these stem cells.)
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the system for micro-manipulating samples of Sun et al. to include “said introduction is effected to effect in vitro fertilization of an ovum, cloning or insertion of cells, such as stem cells, into an embryo” as taught by Kawamura et al. for the purpose of culturing the fused cells in order to enhance the survival and promote the healthy embryos of vitro fertilization.
Since Sun et al. and Kawamura et al. are both from the same field of endeavor (bio microinjection), the purpose disclosed by Kawamura et al. would have been recognized in the pertinent art of Sun et al.
Examiner’s Note:
In this Office Action, Examiner has cited particular figures, column numbers, paragraph numbers, and line numbers of the prior arts applied in the rejections.  However, other figures and passages of the same prior arts may anticipate the claim limitations as well.  Therefore, Applicants are respectfully requested to consider the prior arts in their entirety as potentially teaching claimed invention.
For amendment purpose, Applicants are very much appreciated for indicating the portion(s) of the specification which dictates the structure(s) relied on for proper interpretation as well as for verification and determination of the metes and bounds of the claimed invention.  Applicants’ indication of the specific figures and items of figures which represent features of the invention disclosed in the amended claims, is also expected. 
Additionally, in the event that other prior art(s) is/are provided and made of record by the Examiner as being relevant or pertinent to applicant's disclosure but not relied upon, the examiner requests that the reference(s) be considered in any subsequent amendments, as the reference(s) is also representative of the teachings of the art and may apply to the specific limitations of any newly amended claim(s).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Seger et al. (U.S. Pre-Grant Publication No. 20180002170) discloses a method and system comprising nanopipettes combined with an xyz controller and electronic control of a voltage differential in a bore of the nanopipette electroosmotically injecting material into a cell in a high-throughput manner and with minimal damage to the cell.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY P PHAM whose telephone number is (571)270-3046. The examiner can normally be reached MON-THU 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAWKI ISMAIL can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





19 August 2022
/EMILY P PHAM/Primary Examiner, Art Unit 2837